Citation Nr: 9914923	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Entitlement to service connection for upper respiratory 
infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel




INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  Additionally, the record suggests that the veteran had 
National Guard service subsequent to his active service.  The 
veteran was awarded both the Army Commendation Medal and the 
Soldier's Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for a back injury and his claim of entitlement to 
service connection for upper respiratory infections.

With respect to the veteran's back claim, service connection 
was denied by the RO in rating decisions dated in December 
1976 and in March 1977.  The veteran was properly notified of 
both of these decisions.  While the veteran filed a notice of 
disagreement as to the March 1977 rating decision, he did not 
file a timely substantive appeal.  As such, the December 1976 
and March 1977 rating decisions became final in accordance 
with applicable law.

In correspondence to the veteran, dated in October 1984, the 
RO informed the veteran that service connection for his back 
had been previously denied in December 1976.  As such, new 
and material evidence was required in order to reopen the 
veteran's claim.  The veteran appealed this denial.  In 
January 1985 the RO determined that new and material evidence 
had not been submitted to reopen the previously denied claim 
of service connection for residuals of a back injury.  
Subsequently, the Board, in a November 1985 decision, 
affirmed the previous denial of the veteran's claim of 
entitlement to service connection, as a new factual basis 
permitting the allowance of service connection had not been 
established.  Accordingly, the Board's decision became final 
in accordance with applicable law.

In March 1993, the RO received the veteran's claim for 
service connection for, among other disorders, "LWB injury-
1969," which the RO denied in a May 1993 rating decision.  
The veteran subsequently perfected this appeal.


FINDINGS OF FACT

1.  The Board affirmed the denial of entitlement to service 
connection for residuals of a back injury in November 1985, 
when it determined that a new factual basis had not been 
presented to reopen the previously denied claim.

2.  Evidence received since the Board's November 1985 
decision does not bear directly and substantially upon the 
issue, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for upper 
respiratory infections is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1985 decision 
wherein the Board affirmed the previous denial of service 
connection for residuals of a back injury is not new and 
material, and the veteran's claim for service connection has 
not been reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.156(a), 20.1100, 20.1105 (1998).

2.  The claim of entitlement to service connection for upper 
respiratory infections is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b);  38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 


For purposes of establishing whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

A well grounded claim requires more than allegations that the 
veteran's service, or an incident which occurred therein, 
resulted in injury, illness, or death.  The veteran must 
submit supporting evidence that would justify the belief that 
the claim is a plausible one.  See Tirpak, 2 Vet. App. at 
609.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the three elements 
of a well grounded claim for service connection are: 1) 
evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.   38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background
Back

Prior to the Board's November 1985 decision, the pertinent 
evidence of record consisted of (and the RO considered) the 
veteran's service medical records, copies of the veteran's 
Army Commendation Medal and his Soldier's Medal, a Texas 
Veterans Commission Form VAC-16 (dated in September 1976), VA 
treatment records (dated from January 1977 to February 1977), 
a private medical record (apparently dated in March 1983), 
copies of the veteran's Social Security Administration (SSA) 
records, a VA examination (dated in June 1984), and eight lay 
statements from the veteran's relatives and friends as to his 
back complaints.

The veteran's service medical records are negative for any 
complaints, diagnoses, or treatment concerning his back, 
including the period following April 1970, when he rescued 
fellow servicemen from a burning helicopter.  His separation 
examination (conducted in August 1970) is also negative for 
any reported or observed abnormalities pertaining to his 
back, as is his National Guard enlistment examination 
(conducted in February 1973).

Copies of the veteran's Army Commendation Award and Soldier's 
Medal indicate that on April 9, 1970, he distinguished 
himself by heroic action when he rescued two fellow 
servicemen from the flaming wreckage of a downed helicopter.  
It was noted that he sustained burns on his head and hands.

A Texas Veterans Commission Form VAC-16 (dated in September 
1976) certified that the veteran had been treated by the 
signing physician from October 1974 to September 1976, for a 
back and neck injury he sustained while in service.  It was 
also noted that he had been complaining of increased pain 
over the past year-and-a-half.  None of his medical records 
were attached to this form.

The veteran's VA treatment records (dated from January to 
February 1977) reflect his subjective complaint of pain in 
the dorsal area between D-3 and D-4.  Physical examination of 
the upper extremities and neck appeared to be normal.  The 
admitting diagnosis was chronic cervical strain.  Treatment 
consisted of injecting a mixture of Cortisone and Xylocaine 
into the area between the two vertebrae, into the inner 
spinous ligament and even deeper.  Treatment was followed by 
considerable relief, and the veteran was discharged, without 
scheduled follow-up.  There was no reference to or discussion 
of his service history.

The private medical record (apparently dated in March 1983) 
documents an anterior cervical excision, C6-C7, with a graft 
from the right iliac crest.  The preoperative and 
postoperative diagnoses were cervical disc disease C5-C6 and 
C6-7.  There was no reference to or discussion of the 
veteran's service history.

The veteran's SSA records indicate that he sought disability 
benefits, claiming that he was unable to work because of back 
pain.  Evidence of record considered by the Administrative 
Law Judge suggested that the veteran had experienced an 
industrial accident, and clinical evidence of record 
apparently related his low back syndrome and cervical disc 
condition to this injury and accident.  The veteran's service 
history was not referenced in any manner.

The June 1984 VA examination reflects the veteran's reported 
service history of having injured his lumbar and cervical 
spines when he jumped from his helicopter in a rescue 
attempt.  It also reflects his reports of subsequent 
difficulties with his cervical spine and having received 
treatment at a VA hospital.  Upon physical examination, the 
examiner's diagnostic impression was history of injury to 
lumbar spine and postoperative status cervical disc infusion, 
with symptoms as described and without evidence of neurologic 
deficit.  The examiner offered no opinion as to any 
relationship between the veteran's back disorder and his 
service.

The eight lay statements from the veteran's relatives and 
friends speak to the veteran having experienced back and neck 
pain since the in-service incident, in which he pulled fellow 
servicemen from a helicopter which was on fire.  The surgery 
on his cervical spine was also referenced, as was his 
inability to work because of these problems.

Subsequent to the Board's November 1985 decision, the RO 
received and considered additional VA treatment records 
(dated from October 1985 to July 1988 and from September 1990 
to April 1994) and private medical records (dated in May 
1993).

The VA treatment records are negative for reference to the 
veteran's back.  Instead, they chronicle, for the most part, 
treatment received by the veteran for his chronic 
schizophrenia.

The private medical records are also negative for reference 
to the veteran's back and pertain only to his separation of 
the right acromioclavicular joint.

Upper respiratory infections

The pertinent evidence of record consists of the service 
medical records and VA treatment records (dated from 
September 1990 to April 1994).

The service medical records document two episodes (in January 
and April 1969), in which the veteran complained of a cold 
and sore throat and was subsequently diagnosed with an upper 
respiratory infection.  The veteran's separation examination 
(conducted in August 1970) is negative for any reported or 
noted upper respiratory disorders.  It was noted by the 
examiner that the veteran's health record had been reviewed 
and that there were no serious illnesses, other than 
appendectomy.  The veteran's National Guard enlistment 
examination (conducted in February 1973) recorded no 
pertinent defects, and it was noted that the veteran denied 
all past medical history.

The VA treatment records reflect diagnoses of upper 
respiratory infections in December 1992 and in October 1993.  
A November 1993 entry indicates that the veteran had a sinus 
infection.  There is no relevant reference to the veteran's 
service medical history and no discussion as to the causation 
or etiology of these infections.

Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
residuals of a back injury.

In November 1985, the Board denied the veteran's claim of 
service connection for residuals of an injury to the back, 
stating that there was no objective evidence upon which to 
establish service connection for a chronic disability of the 
back, which resulted from an in-service injury.  

The Board also found that recently submitted evidence failed 
to establish a new factual basis upon which to establish 
service connection for the veteran's back, as the new 
evidence failed to show that the veteran had a chronic 
disability of the back which could be regarded as having had 
its onset in service.  Subsequent to November 1985, the RO 
received and considered additional VA treatment records and 
additional private medical records. While the Board 
recognizes the presumption of credibility afforded evidence 
presented by a veteran in an attempt to reopen a final 
decision, it does not find the additional evidence to be new 
and material, as required by law.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Specifically, while both the VA treatment records and the 
private medical records are new to the evidence of record, in 
that they were not before the RO and the Board previously, 
they are not material.  For evidence to be considered 
sufficient to reopen a prior denial, it must be both new and 
material.  38 C.F.R. § 3.156(a).  In this instance, these 
additional records are of no evidentiary value, as they do 
not even reference or discuss the veteran's back or any 
possible relationship between any current disorder and events 
in service.  As such, they do not bear directly or 
substantially upon the specific matter under consideration, 
i.e., service connection.  

They in no way contribute to a more complete picture of the 
in-service circumstances claimed to have caused in the 
veteran's back disorder.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In effect, these additional records are 
not so significant that they must be considered in order to 
fairly decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.156(a).  Here, the current evidence of record, as before, 
still fails to establish service connection for residuals of 
a back injury, as there is no clinical evidence of record 
linking any current back disorder to service and events 
therein.  See Caluza v. Brown, supra.

Accordingly, in light of the evidence and law discussed 
above, the Board concludes that no new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for residuals of a back 
injury.

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of a 
back injury, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


Upper respiratory infections

With respect to the veteran's claim of service connection for 
upper respiratory infections, the Board recognizes the 
veteran's contention that he is so entitled.  However, the 
Board must adhere to established law and regulations in its 
determinations.  As such, this claim must be denied as it is 
not well grounded.  There is no clinical evidence of record 
linking the veteran's post-service upper respiratory 
infections to those experienced in-service.

In this respect, the Board acknowledges that the veteran did, 
indeed, experience upper respiratory infections while in 
service.  The Board also acknowledges the clinical evidence 
indicating that the veteran was diagnosed with two upper 
respiratory infections post-service, in December 1992 and in 
October 1993.  

Further, the clinical evidence of record also indicates that 
the veteran had a sinus infection in November 1993.  However, 
there is no clinical evidence of record relating the 
veteran's post-service upper respiratory infections and sinus 
infections to those experienced while in service.  

There is no medical opinion of record relating the veteran's 
claimed upper respiratory infections to service and events 
therein.  In effect, the veteran has proffered only his 
assertions as to a nexus, or link, between his post-service 
upper respiratory infections and his service.  

Lay assertions as to causation and subsequent diagnoses are 
inadequate.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Moreover, the Board notes that the clinical evidence of 
record in no way suggests or indicates that the veteran 
currently has an upper respiratory infection or that he 
experiences chronic upper respiratory infections.  Also, the 
Board stresses that both the veteran's separation examination 
and subsequent National Guard enlistment examination were 
negative for any pertinent abnormalities or defects, and the 
veteran denied any past medical history.  In this respect, 
there is no competent clinical evidence of a current 
disorder.  Such evidence is required.  See Caluza v. Brown, 
supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's claimed upper respiratory 
infections and his service, the veteran has not submitted a 
well grounded claim of entitlement to service connection for 
upper respiratory infections.  Id.

The Board has disposed of this claim on a ground ultimately 
different from that of the RO, as mandated by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In view of statement of the case (dated in January 1994), the 
Board finds that the veteran was adequately informed of the 
evidence required in this case and afforded an opportunity to 
respond.  Moreover, by initially addressing the veteran's 
claim on the merits, the RO afforded greater consideration 
than warranted under the circumstances.  As such, the veteran 
is not prejudiced by the Board's more limited consideration.  
Additionally, the veteran has not provided any indication of 
the existence of additional evidence that would make this 
claim well grounded.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

As the veteran's claim for service connection for upper 
respiratory infections is not well grounded, the doctrine of 
reasonable doubt does not apply to his case.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of service connection for residuals of a 
back injury, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for upper respiratory 
infections, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

